TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00389-CV




                                        In re Scott Sloan




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relator Scott Sloan seeks an original writ of habeas corpus challenging his

pre-trial confinement as unlawful under the Uniform Enforcement of Foreign Judgments Act.

This Court has no original habeas corpus jurisdiction in criminal law matters; our original

jurisdiction to entertain applications for writ of habeas corpus extends solely to the actions of

judges in civil cases. See Tex. Gov't Code § 22.221(d). Our habeas corpus jurisdiction in

criminal matters is appellate only. In re Hall, No. 03-17-00778-CV, 2017 WL 5985541, at *1

(Tex. App.—Austin Nov. 30, 2017, orig. proceeding). Original jurisdiction to grant a writ of

habeas corpus in a criminal case is vested in the Court of Criminal Appeals, the district courts,

the county courts, or a judge of those courts. Tex. Code Crim. Proc. art. 11.05.

               Accordingly, we dismiss Sloan’s application for writ of habeas corpus for want of

jurisdiction. See Tex. R. App. P. 52.8(a).
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: July 7, 2022




                                               2